The appellant was convicted of a violation of the prohibition laws, and sentenced to the penitentiary for an indeterminate term of not less than one year and one day nor more than two years. There is no bill of exceptions, and the time for filing one has expired.
Refused charges 1, 2, and 3 were substantially covered by the court's oral charge.
There being no bill of exceptions, setting out the evidence, it is presumed that the trial court properly refused the affirmative charge requested by the defendant.
There is no error in the record, and the judgement appealed from is affirmed.
Affirmed.